EXHIBIT 10.3

Support Agreement

This Support Agreement (this “Agreement”), dated as of March 15, 2018, is
entered into between the undersigned shareholder (“Shareholder”) of Alithya
Group Inc., a corporation incorporated under the laws of Québec (the “Company”);
Edgewater Technology, Inc., a corporation incorporated under the laws of
Delaware (the “U.S. Merger Partner”); and the Company.

RECITALS

 

A. The Company and U.S. Merger Partner intend to enter into an arrangement
agreement (the “Arrangement Agreement”) dated the date of this Agreement with
9374-8572 Quebec Inc., a corporation existing under the laws of Québec (“CanCo
Parent”), and CanCo Parent’s wholly-owned subsidiary, 9374-8572 Delaware Inc., a
corporation existing under the laws of Delaware (“U.S. Merger Sub”).

 

B. Under the terms of the Arrangement Agreement, CanCo Parent proposes to
(i) acquire from the Company’s shareholders all of the outstanding shares of the
Company, and (ii) cause U.S. Merger Sub to merge with and into U.S. Merger
Partner, with U.S. Merger Partner being the surviving corporation and becoming a
wholly-owned subsidiary of CanCo Parent (the “Merger”), the whole on the terms
and subject to the conditions set forth in the Arrangement Agreement.

 

C. The Shareholder is the registered and/or direct or indirect beneficial owner
of, or exercises control or direction over (i) shares in the Company (such
shares in the Company being referred to in this Agreement as the “Subject
Shares”) and (ii) the other securities (“Subject Securities”) of the Company, if
any, in each case, as set forth below the Shareholder’s signature on the
signature page of this Agreement; and

 

D. As a condition to the willingness of the Company and U.S. Merger Partner to
enter into the Arrangement Agreement and incur the obligations set forth in the
Arrangement Agreement, the Company and U.S. Merger Partner have required that
the Shareholder enter into this Agreement.

In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

  1. Definitions and Interpretive Provisions

In this Agreement:

(a)    all terms used and not defined in this Agreement that are defined in the
Arrangement Agreement have the meaning given in the Arrangement Agreement;

(b)    the insertion of headings and the division of this Agreement into
Sections are for convenience of reference only and shall not affect in any way
the meanings and interpretation of this Agreement;



--------------------------------------------------------------------------------

(c)    unless the contrary intention appears, words importing the singular
include the plural and vice versa and words importing genders shall include all
genders;

(d)    if the date on which any action is required to be taken by a party to
this Agreement is not a Business Day in the place where the action is required
to be taken, such action shall be required to be taken on the next succeeding
day which is a Business Day in such place;

(e)    references to the words “include”, “includes” or “including” shall be
deemed to be followed by the words “without limitation” whether or not they are
followed by those words or words of like import;

(f)    references to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms of such amendment, modification or supplementation;

(g)    any reference to a person includes the heirs, administrators, executors,
legal personal representatives, predecessors, successors and permitted assigns
of that person; and

(h)    references to a particular statute or Law shall be to such statute or Law
and the rules, regulations and published policies made thereunder, as now in
effect and as they may be promulgated thereunder or amended from time to time.

 

  2. Representations and Warranties of the Shareholder.

The Shareholder represents and warrants to the Company and U.S. Merger Partner
as follows as at the date of this Agreement and immediately prior to the time at
which the Subject Shares are acquired pursuant to the Arrangement Agreement and
acknowledges that the Company and U.S. Merger Partner are relying upon such
representations and warranties in connection with the matters contemplated by
this Agreement:

(a)    Organization and Authority and Capacity. If the Shareholder is not an
individual: (i) the Shareholder is a corporation or entity incorporated or
organized, as applicable, and existing under the laws of its jurisdiction of
incorporation, organization or formation; (ii) the execution and delivery of
this Agreement by the Shareholder and the consummation by it of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate action and no other corporate proceedings on the part of the
Shareholder are necessary to authorize this Agreement or the transactions
contemplated by this Agreement; and (iii) the Shareholder has the corporate
power and capacity to enter into this Agreement and to carry out all of its
obligations hereunder. If the Shareholder is an individual, the Shareholder is
of the age of majority and has the capacity to enter into and execute this
Agreement and to observe and perform its covenants and obligations hereunder.



--------------------------------------------------------------------------------

(b)    Execution and Binding Obligation. This Agreement has been duly executed
and delivered by the Shareholder and constitutes a legal, valid and binding
agreement of the Shareholder enforceable against it in accordance with its terms
subject only to any limitation on bankruptcy, insolvency or other Laws affecting
the enforcement of creditors’ rights generally and the discretion that a court
may exercise in the granting of equitable remedies such as specific performance
and injunction.

(c)    Non-Contravention. The execution, delivery and performance by the
Shareholder of its obligations under this Agreement and the completion of the
transactions contemplated by this Agreement do not and will not (or would not
with the giving of notice, the lapse of time or the happening of any other event
or condition) contravene, conflict with, or result in the violation of: (i) the
articles, by-laws or other constating documents of the Shareholder (as
applicable); (ii) any other agreement or instrument to which the Shareholder is
a party or by which the Shareholder or any of the Shareholder’s property or
assets is bound; and (iii) any applicable Laws.

(d)    Ownership of Subject Shares and Subject Securities. The Shareholder is
the legal and beneficial owner of, or the beneficial owner exercising control or
direction over, all of the Subject Shares and the Subject Securities, free and
clear of any Liens. The Subject Shares and the Subject Securities are the only
securities of the Company owned, directly or indirectly, or over which control
or direction is exercised by the Shareholder. The Shareholder has sufficient
dispositive power and the voting power over the Subject Shares to agree to the
matters set forth in this Agreement with respect to the Subject Shares and the
Subject Securities. None of the Subject Shares is subject to any agreement,
arrangement or restriction with respect to the voting thereof, except as
contemplated by this Agreement. Except for the Subject Securities, the
Shareholder has no agreement or option or right or privilege (whether by Law,
pre-emptive or contractual) capable of becoming an agreement or option, for the
purchase or acquisition or transfer to the Shareholder of additional securities
of the Company. No Person has any agreement or option, or any right or privilege
(whether by Law, pre-emptive or contractual), capable of becoming an agreement
or option for the purchase, acquisition or transfer from the Shareholder of any
of the Subject Shares or the Subject Securities except pursuant to this
Agreement and, in the case of the Subject Securities, as expressly provided in
the terms of the Company plans governing such securities.

(e)    Litigation. There is no claim, action, lawsuit, arbitration, mediation or
other proceeding pending or, to the knowledge of the Shareholder, threatened
against the Shareholder that would reasonably be expected to have an adverse
impact on the validity of this Agreement or any action taken or to be taken by
the Shareholder in connection with this Agreement.

 

  3. Representations and Warranties of the Company and U.S. Merger Partner.

(a)    The Company represents and warrants to the Shareholder as follows as at
the date of this Agreement and immediately prior to the time at which the
Subject Shares are acquired pursuant to the Arrangement Agreement and
acknowledges that the Shareholder is relying upon such representations and
warranties in connection with the matters contemplated by this Agreement:
(i) the Company is a corporation incorporated and existing under the laws of its
jurisdiction of incorporation and has the corporate



--------------------------------------------------------------------------------

power and capacity to enter into and perform its obligations under this
Agreement; the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate action and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or the transactions contemplated by this Agreement; and (iii) this Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding agreement of the Company enforceable against it in accordance with
its terms subject only to any limitation on bankruptcy, insolvency or other Laws
affecting the enforcement of creditors’ rights generally and the discretion that
a court may exercise in the granting of equitable remedies, such as specific
performance and injunction.

(b)    U.S. Merger Partner represents and warrants to the Shareholder as follows
as at the date of this Agreement and immediately prior to the time at which the
Subject Shares are acquired pursuant to the Arrangement Agreement and
acknowledges that the Shareholder is relying upon such representations and
warranties in connection with the matters contemplated by this Agreement:
(i) U.S. Merger Partner is a corporation incorporated and existing under the
laws of its jurisdiction of incorporation and has the corporate power and
capacity to enter into and perform its obligations under this Agreement. The
execution and delivery of this Agreement by U.S. Merger Partner and the
consummation by it of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate action and no other corporate
proceedings on the part of U.S. Merger Partner are necessary to authorize this
Agreement or the transactions contemplated by this Agreement. (ii) This
Agreement has been duly executed and delivered by U.S. Merger Partner and
constitutes a legal, valid and binding agreement of U.S. Merger Partner
enforceable against it in accordance with its terms subject only to any
limitation on bankruptcy, insolvency or other Laws affecting the enforcement of
creditors’ rights generally and the discretion that a court may exercise in the
granting of equitable remedies, such as specific performance and injunction

 

  4. Covenants of the Shareholder.

The Shareholder covenants and agrees that during the period from the date of
this Agreement until the earlier of the Effective Time and the date on which
this Agreement is terminated in accordance with its terms, unless otherwise
required or expressly permitted by this Agreement:

(a)    Agreement to Vote in Favour. At any meeting of security holders of the
Company called to vote upon the Arrangement (including the Company Meeting) or
any of the other transactions contemplated by the Arrangement Agreement or at
any adjournment or postponement thereof or in any other circumstances upon which
a vote, consent or other approval (including by written consent in lieu of a
meeting) with respect to the Arrangement or any of the transactions contemplated
by the Arrangement Agreement is sought, the Shareholder shall cause its Subject
Shares and Subject Securities (which have a right to vote at such meeting) to be
counted as present (in person or by proxy) for purposes of establishing quorum
and shall vote (or cause to be voted) its Subject Shares and Subject Securities
(which have a right to vote at such meeting): (i) in



--------------------------------------------------------------------------------

favour of the approval of the Arrangement and each of the other transactions
contemplated by the Arrangement Agreement and (ii) in favour of any other matter
necessary for the consummation of the Arrangement or any other transaction
contemplated by the Arrangement Agreement.

(b)    Agreement to Vote Against. At any meeting of security holders of the
Company (including the Company Meeting) or at any adjournment or postponement
thereof or in any other circumstance upon which a vote, consent or other
approval of all or some of the security holders of the Company is sought
(including by written consent in lieu of a meeting), the Shareholder shall cause
its Subject Shares and Subject Securities (which have a right to vote at such
meeting) to be counted as present (in person or by proxy) for purposes of
establishing quorum and shall vote (or cause to be voted) its Subject Shares and
Subject Securities (which have a right to vote at such meeting) against: (i) any
Company Acquisition Proposal other than the Arrangement and (ii) any action,
proposal, transaction or agreement that could reasonably be expected to
(A) result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Arrangement Agreement or of the
Shareholder under this Agreement or (B) impede, interfere with, delay,
discourage, adversely affect or inhibit the timely consummation of the
Arrangement or the fulfillment of U.S. Merger Partner’s or the Company’s
conditions under the Arrangement Agreement or change in any manner the voting
rights of any class of shares of the Company (including any amendments to the
Company articles or by-laws).

(c)    Restriction on Transfer. The Shareholder agrees not to directly or
indirectly: (i) sell, transfer, assign, gift-over, grant a participation
interest in, option, pledge, hypothecate, grant a security interest in or
otherwise convey or encumber (each, a “Transfer”), or enter into any agreement,
option or other arrangement with respect to the Transfer of, any of its Subject
Shares or Subject Securities to any person other than pursuant to the
Arrangement Agreement or (ii) grant any proxies or power of attorney, deposit
any of its Subject Shares or Subject Securities into any voting trust or enter
into any voting arrangement, whether by proxy, voting agreement or otherwise,
with respect to any of its Subject Shares or Subject Securities.

(d)    Additional Subject Shares and Subject Securities. The Shareholder:
(i) agrees promptly to notify Company of any new Subject Shares or Subject
Securities acquired by the Shareholder after the execution of this Agreement and
(ii) acknowledges that any such new Subject Shares or Subject Securities will be
subject to the terms of this Agreement as though owned by the Shareholder on the
date of this Agreement.

(e)    Delivery of Proxy. The Shareholder agrees that it will, on or before the
tenth Business Day prior to the Company Meeting: (i) with respect to any Subject
Shares (and any other Subject Securities entitled to vote) that are registered
in the name of the Shareholder, the Shareholder shall deliver or cause to be
delivered, in accordance with the instructions set out in the Circular, a duly
executed proxy or proxies directing the holder of such proxy or proxies to vote
in favour of the approval of the Arrangement the other transactions contemplated
by the Arrangement Agreement and (ii) with respect to any Subject Shares (and
any other Subject Securities entitled to vote) that are beneficially



--------------------------------------------------------------------------------

owned by the Shareholder but not registered in the name of the Shareholder, the
Shareholder shall deliver or cause to be delivered voting instructions to the
intermediary through which the Shareholder holds its beneficial interest in the
Shareholder’s Subject Shares (and any other Subject Securities entitled to vote)
instructing that the Shareholder’s Subject Shares (and any other Subject
Securities entitled to vote) be voted in favour of the approval of the
Arrangement and each of the other transactions contemplated by the Arrangement
Agreement. Such proxy or proxies shall name those individuals as may be
designated by the Company in the Circular and such proxy or proxies or voting
instructions shall not be revoked, withdrawn or modified without the prior
written consent of the Company.

(f)    Non-Solicitation. If the Shareholder is a Representative as such term is
defined in the Arrangement Agreement, the Shareholder hereby acknowledges and
agrees to comply with the terms of Section 6.3 of the Arrangement Agreement.

(g)    Other Covenants. The Shareholder hereby:

(i)    agrees not to exercise any dissent rights with respect to the
Arrangement;

(ii)    consents to: (A) details of, or a summary of, this Agreement being set
out in any news release, information circular and court documents or other
public disclosure produced by the Company or U.S. Merger Partner in connection
with the transactions contemplated by this Agreement and the Arrangement
Agreement and (B) this Agreement being made publicly available; and

(iii)    acknowledges and agrees that a summary of the negotiations leading to
the execution and delivery of this Agreement may appear in the Circular,
Prospectus/Proxy Statement and in any other public disclosure document required
by any applicable Laws and further agrees that it will, as promptly as
practicable, notify Company of any required corrections with respect to any
written information supplied by it specifically for use in any such disclosure
documents if and to the extent that the Shareholder becomes aware that any such
information shall have become false or misleading in any material respect.

(h)    Binding Agreement Not to Sell. The Shareholder agrees to sign a binding
lock-up agreement not to sell its CanCo Parent Shares as provided under
Section 8.1(e) of the Arrangement Agreement.

(i)    Shareholders Agreement. The Shareholder hereby agrees that the execution
of this Agreement shall constitute such Shareholder’s irrevocable waiver of the
Company’s obligations set forth under the Company Shareholder Agreement in
connection with the Arrangement and Merger and consents to all actions taken by
the Company pursuant to the Arrangement and Merger and the transactions
contemplated thereby.



--------------------------------------------------------------------------------

  5.    Termination

(a)    This Agreement shall terminate upon the earliest to occur of:

(i)    the written agreement of Company and the Shareholder;

(ii)    the Effective Time;

(iii)    the termination of the Arrangement Agreement in accordance with its
terms; and

(iv)    the entry into, without the prior written consent of the Shareholder, of
any amendment to the Arrangement Agreement or other document providing for any
decrease in or change in composition of the consideration to which the
Shareholder will be entitled to receive under the Arrangement Agreement, as now
in effect, upon completion of the Arrangement.

(b)    This Agreement may be terminated by Company (provided, however, that
Company shall not be entitled to terminate this Agreement in any situation where
Company is in material breach or non-compliance with any of its covenants,
obligations, representations or warranties under this Agreement) by written
notice to the Shareholder if:

(i)    the Shareholder has not complied in all material respects with his or her
covenants to Company contained herein and such default has or may reasonably be
expected to have an adverse effect on the consummation of the Arrangement;

(ii)    any of the representations and warranties of the Shareholder contained
herein is untrue or inaccurate in any material respect; or

(iii)    U.S. Merger Partner has not complied in all material respects with its
covenants to Company under the Arrangement Agreement.

 

  6. No Agreement as Director or Officer.

Company acknowledges that the Shareholder is bound hereunder solely in its
capacity as a security holder of the Company and, if the Shareholder is a
director or officer of the Company, that the provisions hereof shall not be
deemed or interpreted to bind the Shareholder in his or her capacity as a
director or officer of the Company. Nothing in this Agreement shall: (a) limit
or affect any actions or omissions taken by the Shareholder in his or her
capacity as a director or officer of the Company, including in exercising rights
under the Arrangement Agreement and no such actions or omissions shall be deemed
a breach of this Agreement or (b) be construed to prohibit, limit or restrict
the Shareholder from fulfilling his or her fiduciary duties as a director or
officer of the Company.



--------------------------------------------------------------------------------

  7. Injunctive Relief.

The parties to this Agreement acknowledge and agree that irreparable harm would
occur for which monetary damages would not be an adequate remedy at Law if any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties to this Agreement shall be entitled to injunctive and other equitable
relief to prevent breaches or threatened breaches of this Agreement and to
ensure compliance with the terms of this Agreement, without any requirement for
the securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief. These remedies are cumulative and in
addition to any other rights or remedies available at Law or in equity.

 

  8. Entire Agreement

This Agreement constitutes the entire agreement between parties to this
Agreement with respect to the transactions contemplated by this Agreement and
supersedes all prior agreements, understandings and negotiations, whether oral
or written, of the parties to this Agreement.

 

  9. Amendment and Waiver.

This Agreement may not be amended or supplemented, and no provisions hereof may
be modified or waived, except by an instrument in writing signed by both of the
parties to this Agreement. No waiver of any provisions hereof by either party
shall be deemed a waiver of any other provisions hereof by such party, nor shall
any such waiver be deemed a continuing waiver of any provision hereof by such
party.

 

  10. Notices.

All notices and communications given or made pursuant to this Agreement shall be
in writing and shall be deemed to have been duly given or made as of the date
delivered or sent if delivered personally or sent by email, or as of the
following Business Day if sent by prepaid overnight courier, to the parties to
this Agreement at the following addresses (or at such other addresses as shall
be specified by either party by notice to the other given in accordance with
these provisions):

 

  If to Company:  

Alithya Group Inc.

700, De la Gauchetière Street West, Suite 2400

  Montréal (Québec) H3B 5M2   Attention:   Marc Cantin   Facsimile No.:  
514-221-2204   E-mail:   marc.cantin@alithya.com



--------------------------------------------------------------------------------

  with a copy (which will not constitute notice) to:  

Osler, Hoskin & Harcourt LLP

1000 De La Gauchetière Street West, Suite 2100

  Montreal, QC   H3B 4W5     Attention:   Shahir Guindi   Facsimile No.:   (514)
904-8101   E-mail:   sguindi@osler.com   If to U.S. Merger Partner:  

Edgewater Technology, Inc.

200 Harvard Mill Square

  Suite 210     Wakefield, MA 01880   Attention:   Timothy R. Oakes, Chief
Financial Officer   Facsimile No.:   781-246-9301   E-mail:  
toakes@edgewater.com   with a copy (which will not constitute notice) to:  

McDonald Hopkins LLC

600 Superior Avenue, East, Suite 2100

  Cleveland, OH 44114   Attention:   Patrick J. Berry   Facsimile No.:   (216)
348-5474   E-mail:   pberry@mcdonaldhopkins.com

If to the Shareholder, to the address or facsimile number or email address set
forth for Shareholder on the signature page of this Agreement.

 

  11. Miscellaneous

(a)    This Agreement shall be governed by and construed in accordance with the
laws of Delaware.

(b)    Each of the parties to this Agreement irrevocably attorns and submits to
the non-exclusive jurisdiction of the courts of Delaware in respect of all
matters arising under and in relation to this Agreement and waives, to the
fullest extent possible, the defence of an inconvenient forum or any similar
defence to the maintenance of proceedings in such courts.

(c)    If any term or provision of this Agreement is determined to be illegal,
invalid or incapable of being enforced by any court of competent jurisdiction,
that term or provision will be severed from this Agreement and the remaining
terms and provisions shall remain in full force and effect. Upon such
determination that any term or provision of this Agreement is invalid, illegal
or incapable of being enforced, the parties to this



--------------------------------------------------------------------------------

Agreement shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
greatest extent possible.

(d)    Each party to this Agreement shall, from time to time and at all times
hereafter, at the request of the other party to this Agreement, but without
further consideration, do all such further acts, and execute and deliver all
such further documents and instruments as may be reasonably required in order to
fully perform and carry out the terms and intent hereof.

(e)    Time shall be of the essence in this Agreement.

(f)    Each of the Shareholder and Company will pay its own expenses (including
the fees and disbursements of legal counsel and other advisers) incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated by this Agreement.

(g)    This Agreement shall be binding upon and enure to the benefit of the
parties to this Agreement and their successors and permitted assigns. Neither
party to this Agreement may assign its rights or obligations under this
Agreement without the prior written consent of the other party to this
Agreement. No assignment shall relieve the assigning party of any of its
obligations hereunder.

(h)    This Agreement may be executed by facsimile or other electronic signature
and in counterparts, each of which shall be deemed an original and all of which
together constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC.

 

By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
SERVICES INFORMATIQUES MIXMÉDIA INC. By:  

/s/ Ghyslain Rivard

Name:   Ghyslain Rivard Number of Subject Shares owned as of the date of this
Agreement: 4,612,000 Number of Company Options owned as of the date of this
Agreement: 0 Address: XXXXX Email: XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
By:  

/s/ Ghyslain Rivard

Name:   Ghyslain Rivard Number of Subject Shares owned as of the date of this
Agreement: 350,794 Number of Company Options owned as of the date of this
Agreement: 0 Address: XXXXX Email: XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
By:  

/s/ Marc Cantin

Name:   Marc Cantin Number of Subject Shares owned as of the date of this
Agreement: 8,300 Number of Company Options owned as of the date of this
Agreement: 0

Address:   XXXXX

Email:   XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
By:  

/s/ François Côté

Name:   François Côté Number of Subject Shares owned as of the date of this
Agreement: 69,686 Number of Company Options owned as of the date of this
Agreement: 0 Address: XXXXX Email: XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
By:  

/s/ Dvaipayan Ghose

Name:   Dvaipayan Ghose Number of Subject Shares owned as of the date of this
Agreement: 3,354 Number of Company Options owned as of the date of this
Agreement: 0

Address:   XXXXX

Email:   XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
  Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
By:  

/s/ Pierre Turcotte

Name:   Pierre Turcotte Number of Subject Shares owned as of the date of this
Agreement: 125,450 Number of Company Options owned as of the date of this
Agreement: 0 Address: XXXXX Email: XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
FIDUCIE TRIAXIONS By:  

/s/ Pierre Turcotte

Name:   Pierre Turcotte Number of Subject Shares owned as of the date of this
Agreement: 1,468,858 Number of Company Options owned as of the date of this
Agreement: 0 Address: XXXXX Email: XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
By:  

/s/ Dana Ungar

Name:   Dana Ungar

Number of Subject Shares owned as of the date

of this Agreement: 5,650

Number of Company Options owned as of the date of this Agreement: 0

Address:   XXXXX

Email:   XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
FIDUCIE DIREXIONS By:  

/s/ Paul Raymond

Name:   Paul Raymond Number of Subject Shares owned as of the date of this
Agreement: 436,477 Number of Company Options owned as of the date of this
Agreement: 0

Address:   XXXXX

Email:   XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
By:  

/s/ Paul Raymond

Name:   Paul Raymond Number of Subject Shares owned as of the date of this
Agreement: 106,740 Number of Company Options owned as of the date of this
Agreement: 963,160

Address: XXXXX

Email: XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
By:  

/s/ Claude Rousseau

Name:   Claude Rousseau Number of Subject Shares owned as of the date of this
Agreement: 19,869 Number of Company Options owned as of the date of this
Agreement: 65,000 Address: XXXXX Email: XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
By:  

/s/ Mathieu Lupien

Name:   Mathieu Lupien Number of Subject Shares owned as of the date of this
Agreement: 4,073 Number of Company Options owned as of the date of this
Agreement: 20,000

Address:   XXXXX

Email:   XXXXX



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim  
Chief Executive Officer ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer SHAREHOLDER
By:  

/s/ Robert Lamarre

Name:   Robert Lamarre Number of Subject Shares owned as of the date of this
Agreement: 13,524 Number of Company Options owned as of the date of this
Agreement: 40,000

Address: XXXXX

Email: XXXXX